[Cite as State v. Griggs, 2015-Ohio-4635.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


STATE OF OHIO,                                    :      OPINION

                 Plaintiff-Appellee,              :
                                                         CASE NO. 2014-L-127
        - vs -                                    :

VALAUGN D. GRIGGS,                                :

                 Defendant-Appellant.             :


Criminal Appeal from the Lake County Court of Common Pleas, Case No. 14 CR
000456.

Judgment: Affirmed.


Charles E. Coulson, Lake County Prosecutor, and Karen A. Sheppert, Assistant
Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
Painesville, OH 44077 (For Plaintiff-Appellee).

Allison S. Breneman, 1220 West Sixth Street, Suite 303, Cleveland, OH 44113 (For
Defendant-Appellant).



DIANE V. GRENDELL, J.

        {¶1}     Defendant-appellant, Valaugn D. Griggs, appeals his convictions and

sentence, following a trial to the court, in the Lake County Court of Common Pleas, for

ten counts of Robbery. The issues to be determined by this court are whether Robbery

convictions are against the weight and sufficiency of the evidence when a witness

identifies a perpetrator other than the defendant and the co-defendant’s testimony was

inconsistent on various details, and whether it is improper when a defendant receives a
longer sentence than a co-defendant who testified against him.           For the following

reasons, we affirm the judgment of the trial court.

       {¶2}    On August 8, 2014, Griggs was indicted by the Lake County Grand Jury

for five counts of Robbery, felonies of the second degree, in violation of R.C.

2911.02(A)(2); five counts of Robbery, felonies of the third degree, in violation of R.C.

2911.02(A)(3); and one count of Engaging in a Pattern of Corrupt Activity, a felony of

the first degree, in violation of R.C. 2923.32(A)(1).

       {¶3}    A trial to the court was held in this matter on October 6-8, 2014. The

following testimony and evidence were presented:

       {¶4}    Henry Ivezzy, Griggs’ stepbrother, testified regarding his participation with

Griggs in four robberies, explaining that his testimony was given in cooperation with the

State. On the weekend prior to June 2, 2014, Griggs told Ivezzy he needed money to

pay bills and brought up the idea of doing a robbery. On June 2, Griggs told Ivezzy that

he and another person had robbed a GP Express in Parma, using a gun.

       {¶5}    On June 2, shortly after 1 p.m., Meghna Patel was working in her

husband’s gas station, GP Express. Two black males came in, one holding a gun, and

ordered her to give them her money. The one without the gun grabbed the drawer and

put it in a bag.

       {¶6}    Patel testified that she later looked at a photo lineup.         During this

testimony, there was a discussion on the record that the State was unaware of a photo

lineup and it had not been provided by police, and, thus, had not been provided in

discovery to Griggs’ counsel. Defense counsel moved to dismiss “if there is an actual

identification of somebody other than my client.” Detective Thomas Connor met with




                                              2
the parties off the record and indicated that someone other than Griggs, who was part of

the photo lineup, had been identified. Testimony regarding this issue was permitted.

       {¶7}   Connor testified that after Griggs was arrested, he generated a photo

lineup with Griggs’ picture, which was shown to Patel by another detective, John Porec.

Porec presented the photo lineup to Patel, she selected an individual in the lineup, and

Porec returned the lineup to Detective Connor. Connor explained that some records

relating to the lineup had been misplaced and he was unsure why the prosecutor had

not received this information prior to trial.

       {¶8}   After Porec’s testimony, cross-examination of Patel resumed.            She

testified that the signature on the copy of the photo lineup in evidence was her

husband’s. She did testify, however, that she reviewed a photo lineup and selected an

individual who was not Griggs.

       {¶9}   Detective Connor then testified that he did show either Patel or her

husband still shots from the robbery in Macedonia but that no photo lineup was

prepared other than the one showed to Meghna Patel.

       {¶10} Michael Rolle, who works at the Fraternal Order of Police located near GP

Express, testified that on June 2, while sitting inside of his parked car, he saw two black

men wearing hats and carrying a “package” running to a silver Mercedes with temporary

tags in the area of the nearby DMV parking lot. He identified the car as an E Class

Mercedes after calling a dealer and describing it. He also noted that he saw a police

canine follow the robbers’ path from the gas station to where the Mercedes had been

parked.




                                                3
      {¶11} Alexis Eon, a Verizon Wireless analyst, testified that, on June 2, 2014, at

approximately 1:04 p.m., a phone call was placed from Griggs’ cell phone, which pinged

off of a cell phone tower located on Pearl Road in Parma Heights. At 1:23, a phone call

pinged off of another tower, on Pearl Road in Cleveland.        Police officer testimony

confirmed that these cell towers were within a couple miles of GP Express.

      {¶12} After Griggs told Ivezzy that he had received $1,000 from the Parma

robbery, Ivezzy decided to also participate in robberies. The two agreed to split the

money obtained equally.

      {¶13} According to Ivezzy, on June 2, at approximately 7:50 p.m., the two men

went to a Speedway in Macedonia. Griggs asked an employee inside for directions to a

liquor store, the two men exited, waited for customers to leave, and reentered. Ivezzy

began to purchase a Mountain Dew, pulled out a gun, and robbed the cashier. Ivezzy,

pursuant to Griggs’ instruction, took the whole drawer and put it in a pillowcase held by

Griggs. Ivezzy testified that the gun used in the robbery was a BB gun that belonged to

Griggs.

      {¶14} Anesha Rogers, a Speedway employee, testified that the man in a yellow

hoodie (which Ivezzy admitted was him), came to the register to make a purchase, held

a gun toward her and asked for money. Both men threatened to shoot her before taking

the entire cash register tray. Regarding Griggs, Rogers believed that he looked “similar”

to the second man who robbed the store but she could not positively identify him.

      {¶15} Fingerprints recovered by the Macedonia police were tested by Sarah

Pivovar, a forensic scientist at BCI. She was able to determine that fingerprints found




                                           4
on the Mountain Dew bottle were Ivezzy’s, but fingerprints found on a plastic bag and

the money tray did not belong to Ivezzy or Griggs.

      {¶16} Later on June 2, the pair robbed the Ohio Gas gas station in Wickliffe,

following a similar pattern as the prior robbery. They entered, requested directions,

exited, returned, and began to purchase items. Ivezzy then pulled out the gun and took

the money tray when the register was opened, which was placed in the pillowcase held

by Griggs.

      {¶17} Timothy Gordon, an employee at Ohio Gas, testified that, at around 10:00

p.m. on June 2, two men came into the store, asking for directions. They left and

returned, purchasing gum and a Black and Mild cigar. The men placed money on the

counter, Gordon opened the drawer, and the man wearing a yellow hoodie with the

word “Thiel” on it, pushed a gun into his chest, telling him not to move. One of the men

grabbed the tray from the drawer and put it into a bag.        Both men wore hats and

sunglasses.

      {¶18} Anthony DiDona, a Patrolman at the Wickliffe Police Department,

responded to the Ohio Gas robbery. He was flagged down near the gas station and told

two black males were running eastbound, but no suspects were located that night.

      {¶19} Dr. Karen Zavarella, a DNA analyst at the Lake County Crime Laboratory,

testified that the DNA evidence collected from the gas station door by the Wickliffe

Police Department did not have sufficient DNA to perform an analysis.

      {¶20} Eon testified that, less than 45 minutes before the Wickliffe robbery, calls

made from Griggs’ cell phone placed it near a tower in Wickliffe.




                                            5
         {¶21} Lieutenant Pat Hengst of the Wickliffe Police Department performed an

investigation of the robbery.       Hengst believed, from watching videos of several

robberies, he could identify Griggs as one of the robbers, based on his facial features.

         {¶22} Hengst disseminated photographs of the suspects and was contacted by

an officer from Mentor, who provided the photograph to the football coach at Thiel

College.     This led to an investigation of Ricardo Mardamus, who was eventually

excluded as a suspect based on his lack of a vehicle matching the description and an

alibi.

         {¶23} Wickliffe Police Detective Dan Moreland stated that another reason for

ruling out Mardamus was that, although some individuals such as his coach believed he

may have been the robber without the gun, that man had no facial hair, while Mardamus

had thick facial hair, which was present three days after the robberies.

         {¶24} Chief of the Thiel College Police Eric Allen testified for the defense. Allen

became aware that a suspect in the robberies was wearing a Thiel sweatshirt and

explained that Thiel College is a small private college in Pennsylvania. Allen provided

the name of Mardamus as a potential suspect. Allen believed Mardamus may have

committed the robberies based on the fact that he drove a silver or green Chrysler 300

similar to the initial police description, and the man in the videos of the robbery, holding

the money bag, resembled him.

         {¶25} Hengst later received an anonymous tip leading to the discovery of

Ivezzy’s identity. Hengst verified that Ivezzy was working from 11:30-3:00 p.m. on June

2. Ivezzy’s employer verified that he wore a Thiel sweatshirt like the one in the robbery,




                                              6
as well as the same hat.      During questioning, Ivezzy revealed Griggs’ identity and

involvement in the robberies, which led to his arrest.

       {¶26} Following the robberies on June 2, Ivezzy and Griggs went to Horseshoe

Casino to gamble. Mickey Atchley, a gaming enforcement agent, verified the men’s

presence based on casino records.

       {¶27} According to Ivezzy’s testimony, on June 4, the two robbed a Sunoco in

Independence. They followed the same pattern of initially entering the store to “case” it,

exited, and then performed the robbery, pointing the gun at the cashier, removing the

register drawer, and placing the money in a pillowcase.

       {¶28} Frank Kordas, a Sunoco employee, described the robbery and stated that

the gun was held to his stomach.         No physical evidence was recovered by the

Independence Police Department.

       {¶29} On June 6, the two men robbed Star Value in Cleveland at a little after

2:00 p.m., which followed the same fact pattern as the prior robbery, according to Ivezzy

and employee Michael Napier.

       {¶30} Eon testified regarding a text message exchange between Ivezzy and

Griggs’ phones at approximately 12:20 p.m. on June 6, where Griggs inquired as to

Ivezzy’s location, Ivezzy responded “at the crib,” and Griggs stated he was “about to pull

up.”

       {¶31} Surveillance camera video of varying quality was played and submitted

into evidence from the robberies the two men committed together, which was generally

consistent with Ivezzy’s description of the robberies.




                                             7
        {¶32} Griggs’ mother, Toni Griggs-Ivezzy, testified for the defense that she

believed committing robberies was not in Griggs’ character. She was surprised Griggs

and Ivezzy had been spending time together because of incidents that occurred in the

past.

        {¶33} At the conclusion of the testimony, Griggs’ counsel made a Crim.R. 29

motion and a motion to dismiss under Brady based on the fact that the defense did not

receive the results of the lineup. These were denied by the trial court.

        {¶34} On October 14, 2014, the court found Griggs guilty of each of the ten

counts of Robbery, as charged in the Indictment. It found him not guilty of Engaging in

a Pattern of Corrupt Activity. This verdict was memorialized in an October 16, 2014

Judgment Entry.

        {¶35} Following a sentencing hearing on November 21, 2014, a Judgment Entry

of Sentence was issued by the trial court. The Court merged counts two, four, six,

eight, and ten with the remaining counts. Griggs was sentenced to a total term of

imprisonment of 17 years.

        {¶36} Griggs timely appeals and raises the following assignments of error:

        {¶37} “[1.] The judge found, against the manifest weight of the evidence, that

the Appellant committed the acts alleged in the indictment.

        {¶38} “[2.] The evidence was not legally sufficient to sustain a guilty verdict.

        {¶39} “[3.] The Trial Court abused its discretion by imposing a prison sentence

contrary to R.C. 2929.14 and the purposes and principles of the felony sentencing

guidelines and erred by imposing consecutive sentences.”




                                              8
       {¶40} We will consider the first two assignments of error, which relate to the

manifest weight of the evidence and the sufficiency of the evidence, jointly.

       {¶41} In reviewing the sufficiency of the evidence, “[t]he relevant inquiry is

whether, after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven beyond

a reasonable doubt.”     State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),

paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307, 99 S.Ct.

2781, 61 L.Ed.2d 560 (1979).

       {¶42} Whereas “sufficiency of the evidence is a test of adequacy as to whether

the evidence is legally sufficient to support a verdict as a matter of law, * * * weight of

the evidence addresses the evidence’s effect of inducing belief.” State v. Wilson, 113

Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing State v. Thompkins, 78

Ohio St.3d 380, 386-387, 678 N.E.2d 541 (1997). “In other words, a reviewing court

asks whose evidence is more persuasive -- the state’s or the defendant’s?” Id. An

appellate court considering whether a verdict is against the manifest weight of the

evidence must consider all the evidence in the record, the reasonable inferences, the

credibility of the witnesses, and whether, “in resolving conflicts in the evidence, the jury

clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.” Thompkins at 387, quoting State v. Martin,

20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶43} In order to convict Griggs of Robbery, the State was required to prove,

beyond a reasonable doubt, that “in attempting or committing a theft offense” he did

“[i]nflict, attempt to inflict, or threaten to inflict physical harm on another” (for second-




                                             9
degree felony Robbery) and did “[u]se or threaten the immediate use of force against

another” (for third-degree felony Robbery). R.C. 2911.02(A)(2) and (3).

       {¶44} Griggs first argues that the testimony of Meghna Patel that he was not one

of the robbers at the GP Express in Parma and she did not select him in the photo

lineup, rendered the convictions against both the weight and sufficiency of the evidence.

       {¶45} Initially, we recognize that there were unusual and problematic

circumstances surrounding the photo lineup, including that the lineup form in evidence

contained Meghna Patel’s husband’s signature instead of hers, which was not

supported by the testimony that only Meghna was presented with a lineup, as well as

that the lineup was not disclosed to defense counsel prior to trial. Griggs does not raise

an assignment of error arguing that this failure to disclose should be cause for reversal.

There is also no argument that it was purposeful, as the State expressed genuine

surprise as to the police’s failure to disclose the evidence.

       {¶46} Regardless, it was clearly before the trier of fact that Meghna identified

someone other than Griggs as participating in the robbery, an issue which defense

counsel more than competently pointed out during cross-examination. The court was

able to fully evaluate this issue and determine the weight to give her identification. See

Foster v. California (1969), 394 U.S. 440, 442, fn. 2, 22 L.Ed.2d 402, 89 S.Ct. 1127

(“the reliability of properly admitted eyewitness identification, like the credibility of the

other parts of the prosecution’s case is a matter for the jury”).

       {¶47} There are many other facts in the record supporting the conclusion that

Griggs committed the robbery of GP Express in Parma. Ivezzy testified that Griggs

admitted to committing the robbery and was able to describe details which were




                                             10
accurate when compared to the other evidence. Griggs’ cell phone was found to be

pinging off cell phone towers in the Parma area near the time of the robbery.             In

addition, Rolle saw two black males near the GP Express running to a silver Mercedes

with temporary tags at the time of the robbery. It was confirmed by police that Griggs

was the owner of a silver Mercedes with temporary tags. Shortly after the robbery,

Griggs paid various bills, including a car payment and BMV reinstatement fees. This is

also consistent with the string of robberies Ivezzy testified that he committed with Griggs

in the following days.   All of these facts could be properly weighed against Patel’s

testimony as to the identity of the robber and lead the trier of fact to the conclusion that

Griggs committed the Parma robbery.

       {¶48} Griggs next argues that Ivezzy’s testimony was impeached. He points to

specific examples, including conflicting statements regarding the place where a

conversation about the Parma robbery took place, the car in which the two were driving

during the Wickliffe robbery and to the casino, the time at which Griggs made a car

payment, and Ivezzy’s failure to disclose the Cleveland robbery during his proffer.

       {¶49} While it is clear that there were some inconsistencies in Ivezzy’s testimony

and prior statements, none of these instances are particularly relevant to the robberies

themselves. Each of these issues relate to minor details, some of which had little to do

with the robberies, and may be more easily forgotten than the events of the crimes.

There was no evidence disproving the truth of Ivezzy’s testimony regarding the details

of the robberies themselves, which were consistent with the videos and the victims’

testimony.




                                            11
       {¶50} Specifically, the two cars mentioned were both silver and within Griggs’

control, easily confused by Ivezzy. It is also not surprising that Ivezzy would not initially

admit to a robbery of which police were unaware. The trial court was aware of these

inconsistencies and chose to determine that Ivezzy was a credible witness, which was

proper, since “[t]he determination of a witness’ credibility lies with the finder of fact and

an appellate court may not substitute its own judgment.” (Citation omitted.) State v.

Higginbottom, 11th Dist. Portage No. 2012-P-0028, 2012-Ohio-5834, ¶ 55.

       {¶51} Griggs also argues that Ivezzy’s testimony was self-serving, since he had

an interest in implicating someone in order to receive a lower sentence. The facts in the

record indicate that Ivezzy did take awhile to indentify Griggs and he explained that he

struggled with revealing his identity. While the two men may have previously had some

problems in their relationship, they spent time together before the robberies occurred,

as documented by photographs and cell phone records. In addition, there is other

evidence placing Griggs near the scene of at least some of the robberies, corroborating

Ivezzy’s testimony, including the facts relating to the Parma robbery, text messages

showing that Ivezzy and Griggs met up prior to the Cleveland robbery, and cell phone

records for the Wickliffe robbery. Again, the court was in the best position to determine

Ivezzy’s credibility.

       {¶52} Griggs next takes issue with Rolle’s testimony regarding the silver

Mercedes, noting that, although Rolle stated that it had temporary tags, he did not

notice they were expired, as well as the fact that Rolle and the police did not know the

car was a Mercedes until Rolle did further investigation.




                                             12
        {¶53} It is hardly noteworthy that Rolle did not notice Griggs’ temporary tags

were expired, given that he was inside of his vehicle in a different parking lot from where

Griggs’ car was located. The existence of a temporary tag is much more noticeable

from a distance than the expiration date written on that tag. Further, Rolle testified that

he immediately noticed the distinctive round headlights and that the car was a

Mercedes, but was able to identify the vehicle more specifically as an E Class Mercedes

by doing further research. This does not make his description of the vehicle any less

credible.

        {¶54} Griggs also asserts that Rolle works for the Fraternal Order of Police and

that his statement was not provided to the police until over a week after the robbery,

both in an attempt to attack his credibility. We fail to see how the delay in the police

receiving the statement, without more, indicates untruthfulness. Rolle explained that he

had a limited relationship with police officers and demonstrated no reason for being

dishonest in this matter. The court, as the trier of fact, was entitled to determine his

credibility.

        {¶55} Griggs argues that Eon’s testimony regarding the cell phone records

should be questioned, given that she was not deemed an expert on cell phone pings.

Defense counsel did not object on this ground and had the ability to raise issues

regarding the validity and reliability of this evidence.

        {¶56} Griggs next contends that the existence of Mardamus as a suspect

created reasonable doubt about Griggs’ participation in the robberies. This is based on

testimony from individuals who knew Mardamus and believed he looked like one of the

robbers. This information alone, given that police discovered he had an alibi, did not




                                              13
have a car that was the one known to be used in the robbery, and the existence of thick

facial hair not seen on the robber in the video, provided plenty of grounds to discount

him as a suspect. This is especially true given that Griggs was tied to the robberies by

his location at certain cell phone towers, his vehicle, and Ivezzy’s detailed testimony of

his participation. The fact that police had another potential suspect at one point does

not alter the evidence against Griggs.

       {¶57} Griggs also argues generally that the police investigation was weak,

including the issues with the photo lineup, the failure to obtain physical evidence at most

of the robbery locations, and failure to subpoena witnesses to determine if Griggs had

actually been using the phone at the times it pinged off cell phone towers.

       {¶58} The fact that police did not investigate every possible piece of evidence

does not change the evidence that was presented at trial linking Griggs to the robberies.

Given that the evidence was more than sufficient for his convictions, it was not

necessary to obtain additional evidence.      See State v. Ballard, 5th Dist. Stark No.

1998CA00311, 1999 Ohio App. LEXIS 2812, 6-7 (June 1, 1999) (“we will not speculate

on what further police investigation may or may not have discovered,” given the

existence of sufficient credible evidence). Defense counsel was free to subpoena any

witness he chose to prove Griggs had not been the one making phone calls and also to

emphasize during cross-examination the lack of physical evidence (which he did).

       {¶59} Finally, Griggs argues that his convictions were based on weak

circumstantial evidence.     “Circumstantial evidence and direct evidence inherently

possess the same probative value.” State v. Sanders, 11th Dist. Lake No. 2011-L-024,

2012-Ohio-400, ¶ 34, citing Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492, at paragraph




                                            14
one of the syllabus. Given all of the evidence described above, the verdict was not

against the weight and sufficiency of the evidence. Each element of the crime was

proven beyond a reasonable doubt and the evidence weighs in favor of a guilty verdict.

       {¶60} The first and second assignments of error are without merit.

       {¶61} In his third assignment of error, Griggs argues that the trial court abused

its discretion in imposing a prison sentence, including consecutive sentences, that was

inconsistent with the felony guidelines.

       {¶62} The overriding purposes of felony sentencing in Ohio “are to protect the

public from future crime by the offender and others and to punish the offender using the

minimum sanctions that the court determines accomplish those purposes without

imposing an unnecessary burden on state or local government resources.” R.C.

2929.11(A).   “A sentence imposed for a felony shall be reasonably calculated” to

achieve those purposes, “commensurate with and not demeaning to the seriousness of

the offender’s conduct and its impact upon the victim, and consistent with sentences

imposed for similar crimes committed by similar offenders.” R.C. 2929.11(B). The trial

court is required to consider the factors set forth in R.C. 2929.12, which include the

seriousness of the offender’s conduct and the likelihood of recidivism.

       {¶63} It is well-recognized that a sentencing court “has discretion to determine

the most effective way to comply with the purposes and principles of sentencing.” R.C.

2929.12(A). “[T]he trial court is not obligated, in the exercise of its discretion, to give

any particular weight or consideration to any sentencing factor.” State v. Holin, 174

Ohio App.3d 1, 2007-Ohio-6255, 880 N.E.2d 515, ¶ 34 (11th Dist.).




                                            15
       {¶64} “The court hearing an appeal [of a felony sentence] shall review the

record, including the findings underlying the sentence or modification given by the

sentencing court.” R.C. 2953.08(G)(2). “The appellate court may increase, reduce, or

otherwise modify a sentence that is appealed under this section or may vacate the

sentence and remand the matter to the sentencing court for resentencing * * * if it

clearly and convincingly finds * * * [t]hat the record does not support the sentencing

court’s findings under division * * * (C)(4) of section 2929.14, or * * * [t]hat the sentence

is otherwise contrary to law.” R.C. 2953.08(G)(2)(a) and (b).

       {¶65} Specifically, Griggs takes issue with the fact that Ivezzy was sentenced to

a term of 10 years, given his criminal history of theft, while Griggs received 17 years

and had no prior convictions. He asserts that the sentences were inconsistent and he

was punished for going to trial. R.C. 2929.11(B) (“[a] sentence imposed for a felony

shall be * * * consistent with sentences imposed for similar crimes committed by similar

offenders”).

       {¶66} There is no question that the lower court considered the necessary factors

in reaching its sentence, stating that it had considered R.C. 2929.11 and .12, and

discussing each of the applicable factors.        It specifically noted the lack of remorse

expressed by Griggs, the harm to the victims, and the seriousness of the offenses, as

well as Griggs’ lack of a criminal record.

       {¶67} “[T]his court has repeatedly held that consistency in sentencing is

accomplished by the trial court’s application of the statutory sentencing guidelines” and,

“to show a sentence is inconsistent, a defendant must show the trial court failed to

properly consider the statutory purposes and factors of felony sentencing.” State v.




                                             16
Brody, 11th Dist. Lake Nos. 2010-L-095, et al., 2011-Ohio-4884, ¶ 43; State v.

Delmanzo, 11th Dist. Lake No. 2007-L-218, 2008-Ohio-5856, ¶ 37 (“we do not believe

that a numerical comparison to other sentences is dispositive of the issue of

consistency”). This is a logical conclusion given the difficulty of comparing the two

sentences, since the record and considerations made in Ivezzy’s sentences are not

before this court.   Griggs’ lack of remorse alone could account for some of the

difference in the sentences.

      {¶68} Griggs fails to recognize that, even comparing the two sentences, he was

convicted of and sentenced for five robbery offenses, while Ivezzy was convicted of only

four. This alone justifies a greater sentence. Further, although Griggs takes issue with

the recommendation of a shorter sentence in return for Ivezzy’s cooperation, this was

not uncommon or contrary to law.

      {¶69} Griggs also argues that the trial court erred in ordering consecutive

sentences.

      {¶70} “In order to impose consecutive terms of imprisonment, a trial court is

required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing

hearing and incorporate its findings into its sentencing entry.” State v. Bonnell, 140

Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 37.

      {¶71} Pursuant to R.C. 2929.14(C)(4), separate prison terms for multiple

offenses may be ordered to be served consecutively if the court finds it “necessary to

protect the public from future crime or to punish the offender and that consecutive

sentences are not disproportionate to the seriousness of the offender’s conduct and to




                                          17
the danger the offender poses to the public,” and if the court also finds any of the factors

in R.C. 2929.14(C)(4)(a)-(c) are present. The pertinent factor in this case is:

              At least two of the multiple offenses were committed as part of one

              or more courses of conduct, and the harm caused by two or more

              of the multiple offenses so committed was so great or unusual that

              no single prison term for any of the offenses committed as part of

              any of the courses of conduct adequately reflects the seriousness

              of the offender’s conduct.

R.C. 2929.14(C)(4)(b).

       {¶72} Here, Griggs concedes that the court “put the required factors on the

record” but argues that the facts did not support consecutive sentences, noting his lack

of a criminal record and that he was “the least culpable of the men involved.”

       {¶73} The court properly followed the requirement to find that consecutive

sentences were necessary to protect the public and that the conduct was serious

enough to warrant multiple sentences. The court was not required to make factual

findings to support this conclusion, but the record demonstrates that Griggs participated

in a course of conduct including five robberies, where a weapon was used to threaten

victims, and that this caused harm to the victims. The lower court did not err in ordering

that Griggs serve consecutive sentences.

       {¶74} To the extent that Griggs again argues the different sentences given to the

two defendants were inconsistent, this is not relevant to the application of the

consecutive sentencing factors and this issue has been fully addressed above.

       {¶75} The third assignment of error is without merit.




                                            18
      {¶76} For the foregoing reasons, Griggs’ convictions and sentence for Robbery

are affirmed. Costs to be taxed against the appellant.



CYNTHIA WESTCOTT RICE, J.,

THOMAS R. WRIGHT, J.,

concur.




                                           19